Citation Nr: 1449718	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-32 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to VA burial benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.  The appellant claims as the surviving spouse.

These matters initially came before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before the undersigned Veterans Law Judge during a Board videoconference hearing in July 2011.  A transcript of the hearing is of record.

In October 2011, the Board issued a decision that denied the claim for service connection for the cause of the Veteran's death.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's October 2011 decision was identified as having been potentially affected by an invalidated rule related to the duties of the Veterans Law Judge that conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the appellant a letter notifying her of an opportunity to receive a new hearing and/or a new decision from the Board.  While the appellant initially requested a new hearing, she later withdrew her request in October 2014.  The Board will accordingly proceed with a new decision in this matter.

In the October 2011 decision, the Board also remanded the claims for chronic obstructive pulmonary disease, blown thorax, diabetes mellitus type II, herniated discs, and a double hernia for the purpose of accrued benefits to the Agency of Original Jurisdiction (AOJ) for initial adjudication and opportunity for the appellant to perfect an appeal as to any issue that remained denied.   In October 2013, the Board issued a rating decision granting service connection for residual scar, status post appendectomy, for accrued purposes, and denying the remaining accrued benefits claims.  The appellant has not appealed these matters and these matters are accordingly no longer before the Board.

The Board also remanded the matter of entitlement to service connection for burial benefits for additional development.  This matter has since returned to the Board for the purpose of appellate disposition.

The issue of entitlement to VA burial benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran died in July 2008.  The cause of death was atherosclerotic cardiovascular disease.  Insulin dependent diabetes mellitus and hypertension were listed as contributory factors.  

2.  At the time of death, the Veteran was service connection for residual scar, status post appendectomy, rated as noncompensable.  

3.  Atherosclerotic cardiovascular disease, insulin dependent diabetes mellitus and hypertension were not manifest during service or within a year of separation from service.

4.  The Veteran's cause of death was unrelated to service or a service connected disability.




CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1310, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letters dated in August 2008 and March 2010. However, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held, inter alia, that in the context of a claim for service connection for the cause of a veteran's death for the purpose of Dependency and Indemnity Compensation (DIC) benefits, the VCAA notice must include: (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected. Hupp, 21 Vet. App. at 352-53.  The appellant was provided with such notice.

Moreover, the Board notes that the appellant was afforded a hearing before the undersigned Veterans law Judge in July 2011.  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All known and available records relevant to the issue on appeal have been obtained and are associated with the claims files.  Thus, VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

The Board finds that the duty to assist does not require that a VA medical opinion be obtained with respect to the appellant's claim for cause of death benefits.  This is so because no reasonable possibility exists that a medical opinion would aid in substantiating her claim: the record contains no lay allegation or medical evidence that the atherosclerotic cardiovascular disease, insulin dependent diabetes mellitus and hypertension that were the primary and contributing factors which caused the Veteran's death were related to service, or that any service-connected disability caused or contributed to the Veteran's death.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) does not require the VA to assist a claimant in obtaining a medical opinion in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

The veteran who had a service-connected disability that was the principal or contributory cause of his death, which occurred after December 31, 1956, may be eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  In order to establish service connection for the cause of the veteran's death, the evidence must establish that the service-connected disability was either the principal or a contributory cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The debilitating effects of a service- connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes diabetes mellitus and cardiovascular renal disease, to include hypertension.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and diabetes mellitus or cardiovascular renal disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

III.  Analysis

The appellant has appealed the denial of service connection for the cause of the Veteran's death.  After review of the record, the Board finds against the claim.

The Board notes that there is no showing that a service-connected disability was the principal or contributory cause of the Veteran's death.  In an October 2013 rating decision, the RO granted service connection for residual scar, status post appendectomy and assigned a noncompensable evaluation, effective May 20, 2008.  The July 2008 death certificate cited the immediate cause of death as atherosclerotic cardiovascular disease.  Insulin dependent diabetes mellitus and hypertension were listed as contributory conditions. The service-connected scar was not shown to have provided any role in the cause of death.  Furthermore, there is no competent evidence linking the cause of death to service.

In deciding a claim for service connection for the cause of the Veteran's death, the Board must consider whether the disability that caused the Veteran's death, atherosclerotic cardiovascular disease and the contributory conditions insulin dependent diabetes mellitus and hypertension, may be linked to service.  The appellant asserts that the fatal conditions started in service.  

Here, service treatment records reveal normal findings for the endocrine system, urinalysis, heart and vascular systems at separation.  At that time, the Veteran reported pain or pressure in the chest and shortness of breath but denied high or low blood pressure and/or palpitation or pounding heart.  He also denied a history of sugar in his urine.  His blood pressure was 132/78.  An examination in September 2004 reported a past medical history only significant for depression, morbid obesity and arthritis.  Examination in May 2005 revealed the heart and pleural spaces were unremarkable and unchanged.  Essential hypertension and diabetes are shown in the record in January 2008.  

According to the death certificate, the Veteran's death was caused by atherosclerotic cardiovascular disease.  Insulin dependent diabetes mellitus and hypertension were also listed on the death certificate as contributory conditions.  The Veteran separated from service in 1960.  However, the first mention of any of the fatal conditions is in 2008, decades after separation.  Furthermore, the pertinent systems and blood pressure were normal at separation.  The Board also notes that atherosclerotic cardiovascular disease, hypertension and diabetes mellitus were not shown within a year of separation.  As such, the evidence reveals that atherosclerotic cardiovascular disease, insulin dependent diabetes mellitus and hypertension, were not shown during service but decades after separation.  Although the Veteran did complain of pain or pressure in the chest and shortness of breath at separation, the clinical evaluation at that time was normal.  Based upon the normal findings, we conclude that his complaints were not indicative of pertinent pathology.

With regard to lay evidence, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).   We recognize the appellant's assertion that the Veteran had a blown thorax and sores on his legs from service.  She further contends that his lungs were weakened and that he was punched in the stomach in service which caused him to have two hernias.  However, we note that the Veteran died from heart, vascular and diabetic manifestations not from abdominal or lungs problems.  In any event, any such allegation would be clearly outweighed by the evidence of record discussed above.  
The preponderance of the evidence is against the grant of service connection for the cause of death.  Rather, the evidence establishes that the fatal disease processes were first manifest decades after service and that there was no relationship to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for the cause of the Veteran's death is denied.



REMAND

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the funeral and burial expenses of a Veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(a).

If a Veteran's death is not service connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation (or would have been entitled to compensation but for collecting military retired pay) or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and, in a new claim, there was sufficient evidence of record on the date of the Veteran's death to have supported an award of compensation or pension effective prior to the date of the Veteran's death, or in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to indicate that the deceased would have been entitled to pension or compensation prior to the date of death, or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred in the line of duty and the body of the deceased is being held by a state (or a political subdivision of a state) and there is no next of kin or other person claiming the body of the deceased Veteran and the Veteran's estate does not have enough resources to cover burial and funeral expenses.  38 U.S.C.A. § 2302; 38 C.F.R. § 1600(b).  

At the time of the Veteran's death, there was a claim pending for service connection for chronic obstructive pulmonary disease, blown thorax, diabetes mellitus type II, herniated discs, and a double hernia.  The Board remanded these matters in October 2011.  In an October 2013 rating decision, the AOJ granted service connection for residual scar, status post appendectomy (claimed as blown thorax), for accrued benefits purposes.   A noncompensable evaluation and effective date of May 20, 2008 were assigned.  

The AOJ then readjudicated the claim for service connection for burial benefits in an October 2013 Supplemental Statement of the Case; however, the readjudication was fundamentally flawed in the AOJ noted that service connection for appendectomy scar was denied in the October 2013 rating decision and indicated that the Veteran was not service connection for any condition at the time of his death.  

Accordingly, this matter must be remanded for readjudication the claim for burial benefits in light of all the evidence of record.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue of entitlement to VA burial benefits in light of all evidence-to include consideration of the October 2013 rating decision granting service connection for residual scar, status post appendectomy, for accrued benefits purposes.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


